Exhibit 8 PRINCIPAL SUBSIDIARIES OF RETALIX LTD. Business Name Jurisdiction of Incorporation Subsidiary Retalix Holdings United States Retalix Holdings Inc. Retalix USA United States Retalix USA Inc. RCS United States Retail Control Systems Inc. StoreNext USA United States StoreNext Retail Technology LLC C-StoreMatrix.com United States C-StoreMatrix.com Inc. MTX United States MTXEPS LLC PalmPoint Israel PalmPoint Ltd. Tamar Israel Tamar Industries M. R. Electronic (1985) Ltd. StoreAlliance Israel StoreAlliance.com Ltd. StoreNext Israel Israel StoreNext Ltd. TradaNet Israel TradaNet Electronic Commerce Services Ltd. IREX Israel IREX - Israel Retail Exchange Ltd. DemandX Israel DemandX Ltd. Retail College StoreNext Israel Retail College StoreNext Ltd. PRS Israel P.O.S. (Restaurant Solutions) Ltd. Retalix Israel Israel Retalix Israel (2009) Ltd. (formerly Net Point Ltd.) Orion Israel Kohav Orion Advertising and Information Ltd. Orlan Israel Orlan Orion Systems Ltd. Retalix UK United Kingdom Retalix (UK) Limited Retalix Italia Italy Retalix Italia S.p.A Retalix France France Retalix France SARL Retalix Australia Australia Retalix Australia PTY Ltd. Retalix Japan Japan Retalix Japan Ltd. Retalix China China Retalix Technology (Beijing) Co., Ltd.
